—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Cirigliano, J.), rendered April 26, 1996, convicting him of murder in the second degree (two counts), robbery in the first degree, robbery in the second degree, assault in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The proof was sufficient for the jury to infer that it was the purpose of both the defendant and his coperpetrator to rob and to cause the death of the victim, and that the defendant therefore possessed the requisite mental culpability for the commission of each offense for which he stands convicted (see, People v Allah, 71 NY2d 830, 832; People v Woodbourne, 237 AD2d 547; People v White, 162 AD2d 646).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit.
O’Brien, J. P., Thompson, Sullivan and Pizzuto, JJ., concur.